       1:18-cr-10020-JES-JEH # 19        Page 1 of 3                                         E-FILED
                                                           Thursday, 13 December, 2018 02:14:41 PM
                                                                        Clerk, U.S. District Court, ILCD

                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE CENTRAL DISTRICT OF ILLINOIS
                               PEORIA DIVISION

UNITED STATES OF AMERICA,                )
                                         )
      Plaintiff,                         )
                                         )
vs.                                      )      No.    18-10020
                                         )
PETE EARL TAYLOR,                        )
                                         )
      Defendant.                         )



                   CIRCUIT RULE 3(C) DOCKETING STATEMENT
                      AND JURISDICTIONAL DESIGNATION

      Now comes the Defendant, PETE EARL TAYLOR, by his undersigned attorney,

and pursuant to Circuit Rule 3(c), submits the following jurisdictional statement:

      1.     The jurisdiction of the United States District Court for the Central District

             of Illinois is founded upon Title 18 U.S.C. § 3231.

      2.     The jurisdiction of the Unites States Court of Appeals for the Seventh

             Circuit is founded upon Title 28 U.S.C. § 1291 and Title 18 U.S.C. § 3742

             and is based on the following particulars.

      i.     Date of entry of judgment sought to be reviewed: conviction and sentence

             entered December 13, 2018, adjudicating defendant guilty of possession of

             a contraband weapon in violation of 18 U.S.C. Sections 1791(a)(2) and

             (b)(3) and Possession of a Prohibited Object in Prison in violation of 18
 1:18-cr-10020-JES-JEH # 19       Page 2 of 3



       U.S.C. Sections 1791(a)(2) and (b)(5), and committing defendant to the

       custody of the Bureau of Prisons for a term of 27 months.

ii.    Filing date of motion for new trial: N/A;

iii.   Disposition of motion and date of entry: N/A

iv.    Filing date of notice of appeal: December 13, 2018

                                  Respectfully submitted,

                                  PETE EARL TAYLOR,
                                  Defendant

                                  /s/Karl W. Bryning
                                  Assistant Federal Public Defender
                                  401 Main Street, Suite 1500
                                  Peoria, Illinois 61602
                                  Phone: (309) 671-7891
                                  FAX: (309) 671-7898
                                  Email: karl_bryning@fd.org


Date: December 13, 2018
        1:18-cr-10020-JES-JEH # 19       Page 3 of 3



                               CERTIFICATE OF SERVICE

       I hereby certify that on September 1, 2015, I electronically filed the foregoing with

the Clerk of the Court using the CM/ECF system which will send notification of such

filing to the following:



Mr. Paul Morris
Office of the United States Attorney
One Technology Plaza
211 Fulton Street, Suite 400
Peoria, Illinois 61602

December 13, 2018.
                                          /s/Karl W. Bryning
                                          Assistant Federal Public Defender
                                          401 Main Street, Suite 1500
                                          Peoria, Illinois 61602
                                          Phone: (309) 671-7891
                                          FAX: (309) 671-7898
                                          Email: karl_bryning@fd.org
